277 S.W.3d 341 (2009)
James WALTON, Appellant,
v.
Larry CRAWFORD, Respondent.
No. WD 68661.
Missouri Court of Appeals, Western District.
February 17, 2009.
James Walton, Jefferson City, pro se.
Stephen D. Hawke, Jefferson City, MO, for Respondent.
Before: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
James Walton brings a pro se appeal from a summary judgment entered in favor of the Director of the Missouri Department of Corrections on his petition for declaratory judgment. After a thorough review of the record and viewing the facts in the light most favorable to the nonmoving party, we find that the Director made a prima facie showing that summary judgment was proper and Walton failed to show that there was a genuine issue of material fact. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).